DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s amendment filed February 5, 2021. Claims 1, 6-10, and 15-20 are pending in the application. Claims 1, 6-8, 10 and 15 have been amended. Claims 1, 6-10, and 15-20 will presently be examined to the extent they read on the elected subject matter of record.

Information Disclosure Statement
Receipt of Information Disclosure Statement filed February 5, 2021 is acknowledged.
Status of the Claims
The rejection of claims 6, 8, and 19 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn due to Applicant’s amendment of the claims.
The rejection of claims 1 and 2 under 35 U.S.C. 102(a)(1) as being anticipated by the Nelson Publication (2014, Weed Technology, Nelson et al.) is withdrawn due to Applicant’s amendment of the claims.
The rejection of claims 10, 11, 16, and 17 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Larelle et al. (US 2015/0087514) as evidenced is withdrawn due to Applicant’s amendment of the claims.
The rejection of claims 10, 11, and 12 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Knight et al. (WO 2007/071655) is withdrawn due to Applicant’s amendment of the claims.
The rejection of claims 1, 2 and 9 under 35 U.S.C. 102(a)(1) as being anticipated by the Murphy Publication (2012, Weed Response to Herbicides Used in Pasture, Murphy) is withdrawn due to Applicant’s amendment of the claims.
The rejection of claims 10, 16, 17 and 18 under 35 U.S.C. 103 as being unpatentable over the Knight et al. (WO 2007/071655A2) is withdrawn due to Applicant’s amendment of the claims.
The rejection of claims 1, 6-10, 15 and 19-20 under 35 U.S.C. 103 as being unpatentable over the Geier Publication (2004, Weed Technology, Geier et al.) in view of the Sebastian Publication (2017, Pest Management Science, Sebastian et al.) is maintained. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-10, 15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over the Geier Publication (2004, Weed Technology, Geier et al.) in view of the Sebastian Publication (2017, Pest Management Science, Sebastian et al.). 
Applicant’s Invention
Applicant claims a method for controlling undesired vegetation in rangeland comprising applying to a desirable plant or crop in rangeland or directly to the rangeland in which one or more undesired annual grasses are growing a composition comprising (A) at least one short-residual imidazolinone herbicide having a median soil half-life of no greater than 50 days, wherein the at least one short-residual imidazolinone herbicide is imazamox; and (B) at least one cellulose biosynthesis inhibitor which is indaziflam.

Determination of the scope of the content of the prior art
(MPEP 2141.01)

Geier et al. teach field experiments were conducted to determine the effects of imazamox rate and application timing on winter annual grass control and crop response in imidazolinone-tolerant winter wheat. Imazamox at 35, 44 or 53 g ai/ha applied early fall postemergence, late fall postemergence, early spring postemergence or late spring postemergence controlled jointed goatgrass at least 95% in all experiments (page 924, Abstract, page 925, Materials and Methods, paragraph 1) (claims 1, 2, 5, 10, 11, 12, 14, 15, 19, and 20, instant invention; imazamox). 35 g ai/ha, 44 g ai/ha and 53 g ai/ha are equivalent to 0.5 oz./A, 0.63 oz./A  and 0.76 oz./A, respectively (claims 6 and 8, application rate, imazamox). Geier et al. teach analysis of jointed goatgrass control data indicated a statistical experiment by imazamox rate by application timing interaction. Geier et al. teach in the KS-B experiment, jointed goatgrass was controlled 95% when imazamox at 35 g/ha (0.5 oz./A) was applied in spring. Imazamox applied at 44 or 53 g/ha (0.63 oz./A or 0.76 oz./A) controlled goatgrass slightly better (page 928, Results and Discussion, Weed Control, paragraph 1). Geier et al. teach feral rye control with imazamox varied considerably between experiments, resulting in experiment by rate and experiment by application timing interactions (Table 3). Averaged over application timings, imazamox controlled feral rye 97% or more regardless of rate in the KS-B experiment (Table 4) (page 928, Results and Discussion, Weed Control, paragraph 2) 
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)

Geier et al. do not specifically disclose the composition used in the method of claims 1, 10 and 19 comprises (B) at least one cellulose biosynthesis inhibitor, indaziflam or imazamox and indaziflam are the only herbicidally active ingredients. It is for the reason Sebastian et al. is added as a secondary reference.  
Sebastian et al. teach indaziflam is a cellulose-biosynthesis-inhibitor herbicide that is a unique mode of action for resistance management and has broad spectrum activity at low application rates (claims 1, 3, 4, 5, 7, 8, 10, 13, 14, 19 and 20, instant invention, indaziflam). The research further explores indaziflam’s activity on monocotyledons and dicotyledons and evaluates indaziflam’s potential for restoring non-crop sites infested with invasive winter annual grasses (page 2149, Background). Sebastian et al. teach treated Arabidopsis, downy brome and feral rye were all susceptible to indaziflam in a dose-dependent manner (page 2149, Results) (claims 9 and 20, instant application, invasive annual grass). Sebastian et al. teach herbicides were applied at five application timings to evaluate variations in invasive winter annual grass control. Herbicides were applied both before (PRE) and after (POST) winter annual grass emergence. There were four treatments at each application timing: indaziflam at three concentrations (44, 73, and 102 g AI ha-1) (claims 7 and 8, instant application, application rate of indaziflam). The application rates of 44, 73, and 102 g AI ha-1 are equivalent to 0.63 oz./A, 1.04 oz./A and 1.46 oz./A, respectively (page 2152, col. 1, 2.5.2 Experimental design, paragraph 1). Sebastian et al. teach across all five -1 (1.04 oz./A and 1.46 oz./A) provided >99% control YAT (page 2155, col. 1, 3.2., Invasive winter annual grass field efficacy study, paragraph 1). Sebastian et al. teach indaziflam applied at 102 g AI ha-1 (1.46 oz./A) controlled 97-99 +/- 0.5% of downy brome and feral rye (page 2155, col. 1, 3.2 Invasive winter annual grass field efficacy study, paragraph 2). 
Finding a prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)

It would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of Geier et al. and Sebastian et al. and use a composition comprising (A) at least one short-residual imidazolinone herbicide having a median soil half-life of no greater than 50 day and (B) at least one cellulose biosynthesis inhibitor in a method for controlling undesirable vegetation in rangeland and a method for controlling undesirable vegetation, as claimed in claims 1 and 19, respectively. Geier et al. teach field experiments were conducted to determine the effects of imazamox rate and application timing on winter annual grass control and crop response in imidazolinone-tolerant winter wheat. Imazamox at 35, 44 or 53 g ai/ha applied early fall postemergence, late fall postemergence, early spring postemergence or late spring postemergence controlled jointed goatgrass at least 95% in all experiments. Geier et al. teach feral rye control with imazamox. Averaged over application timings, imazamox controlled feral rye 97% or more regardless of rate in the KS-B experiment. Sebastian et al. teach treated Arabidopsis, downy brome and feral rye were all susceptible to indaziflam in a dose-dependent manner. Sebastian et al. teach indaziflam applied at 102 g AI ha-1 (1.46 oz./A) controlled 97-99 +/- 0.5% of downy brome and feral rye. One of ordinary skill in the art would have been motivated to add an additional herbicidal  re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three conventional herbicides set forth prima facie obvious subject matter. Therefore, the skilled artisan would have been motivated to prepare a composition comprising imazamox and indaziflam as a composition and use that composition in methods of controlling undesirable vegetation in rangeland or other areas because Geier et al. and Sebastian et al. teach that imazamox and indaziflam, respectively, control winter annual grasses, such as feral rye, an invasive annual grass that are found in rangeland, with a reasonable expectation of success. 
It would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of Geier et al. and Sebastian et al. and use a composition comprising imazamox and indaziflam as the only herbicidally active ingredients. Based on the teachings of Geier et al. and Sebastian et al., it would have been obvious to use a composition with only two active ingredients. In view of In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same prima facie obvious subject matter. Therefore, the skilled artisan would have been motivated to prepare a composition comprising imazamox and indaziflam as the only active ingredients in the composition, with a reasonable expectation of success because the use of binary compositions are known in the art to increase the efficacy of the herbicides. 
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.
Response to Arguments
Applicant's arguments filed February 5, 2021 have been fully considered but they are not persuasive. Applicant argues that Geier is silent about an additional herbicide besides imazamox, let alone indaziflam and that Sebastian teaches indaziflam as an alternative to other herbicides. In response to Applicant’s argument, it is well settled in the herbicidal art that the combination of two or more compositions each of which is taught by the prior art to be useful for the same purpose to form a third composition that is used for the very same purpose is prima facie obvious. Geier et al. teach field experiments were conducted to determine the effects of imazamox rate and application timing on winter annual grass control and crop response in imidazolinone-tolerant winter wheat. Imazamox at 35, 44 or 53 g ai/ha applied early fall postemergence, late fall postemergence, early spring postemergence or late spring postemergence controlled Arabidopsis, downy brome and feral rye were all susceptible to indaziflam in a dose-dependent manner. Sebastian et al. teach indaziflam applied at 102 g AI ha-1 (1.46 oz./A) controlled 97-99 +/- 0.5% of downy brome and feral rye. Therefore, the skilled artisan would have been motivated to prepare a composition comprising imazamox and indaziflam as a composition and use that composition in methods of controlling undesirable vegetation in rangeland or other areas because Geier et al. and Sebastian et al. teach that imazamox and indaziflam, respectively, control winter annual grasses, such as feral rye, an invasive annual grass that are found in rangeland, with a reasonable expectation of success. 
Applicant argues unexpected results as evidenced by the data in Table 4 of the instant specification, wherein it is shown that the preemergence control of invasive B. tectorum for the combination of indaziflam and imazamox was 96% compared to 72-82% for indaziflam alone. In response to Applicant’s argument, evidence of nonobviousness must be commensurate in scope with that of the claimed subject matter. The claims are directed to a method for controlling undesired vegetation in rangeland comprising applying to a desirable plant or crop in rangeland or directly to the rangeland in which one or more undesired annual grasses are growing a composition comprising (A) at least one short-residual imidazolinone herbicide having a median soil half-life of no greater than 50 days, wherein the at least one short-residual 
Applicant claims a composition comprising (A) at least one short-residual acetohydroxyacid synthase inhibitor having a median soil half-life of no greater than 50 days, wherein the at least one short-residual imidazolinone herbicide is imazamox; and (B) at least one cellulose biosynthesis inhibitor which is indaziflam.
The data provided indicates that a combination of indaziflam, 200SC applied at 7 oz./A +imazamox applied at 6 oz./A provides 96% control of Bromus tectorum. It cannot be determined if the application of indaziflam at any application rate and imazamox at any application rate, as claimed, in independent claim 1 and the wide range of application rates recited in claims 6, 7, and 8, will provide the same purported control as demonstrated in the data from Table 4. Applicant has not established nonobvious evidence that is commensurate in scope with that of the claimed subject matter.  
In addition, in Table 4 there is no comparative example for imazamox, alone. An accurate comparison of the unexpectedness of the activity cannot be determined based on the %control of only one component in the composition. To determine if the % control of Bromus tectorum from Table 4 is truly unexpected there needs to be comparative for imazamox alone. Based on this data, it cannot be determined if the % control of the combination is truly unexpected. A review of other data in the original specification was conducted. The data in Table 3 provides comparative data for indaziflam applied at 7 oz./A, alone, and imazamox applied at 6 oz./A, alone. The % control of Bromus tectorum is 37% and 98%, respectively. The combination of indaziflam applied at 7 oz./A and imazamox applied at 6 oz./A results in 100% control. Bromus tectorum is expected. 

New Rejection Necessitated by Amendment filed February 5, 2021

Claims 10 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over the Hacker et al. (US 2006/0019829)
Applicant’s Invention
Applicant claims a composition comprising (A) at least one short-residual acetohydroxyacid synthase inhibitor having a median soil half-life of no greater than 50 days, wherein the at least one short-residual acetohydroxyacid synthase inhibitor is imazamox; and (B) at least one cellulose biosynthesis inhibitor, which is indaziflam.  
Determination of the scope of the content of the prior art
(MPEP 2141.01)

Hacker et al. teach herbicide combinations comprising an effective amount of components (A) and (B). Hacker et al. teach component (B3) is soil-acting and foliar-acting herbicides suitable for pre-or post-emergence application against monocotyledonous or dicotyledonous harmful plants (Abstract).

    PNG
    media_image1.png
    122
    195
    media_image1.png
    Greyscale
, which is indaziflam (page 6, compound A21). 
Regarding claim 10, Hacker et al. teach examples of combination partners (B) include imazamox (page 37, paragraph 287).
Regarding claims 16, 17, and 18, Hacker et al. teach the weight ratios of (A):(B) is in a range of 1:100 to 100:1, particularly in the range of 1:50 to 50:1.
Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
Hacker et al. do not specifically disclose an example of a composition wherein the one short-residual acetohydroxyacid synthase inhibitor is imazamox and the at least cellulose biosynthesis inhibitor is indaziflam, wherein imazamox and indaziflam are the only herbicidally active ingredients or the weight ratio of (A) to (B) is 25:1 to 1:25.
Finding a prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)

It would have been obvious to one skilled in the art before the effective filing date of the invention to use the teachings of Hacker et al. and use imazamox and indaziflam in a composition. Hacker et al. teach herbicide combinations comprising an effective amount of components (A) and (B). Hacker et al. teach compounds of formula (A)(herbicide (A)) include 
    PNG
    media_image1.png
    122
    195
    media_image1.png
    Greyscale
, which is indaziflam. Hacker et al. 
One of ordinary skill in the art would have been motivated to use the composition with a reasonable expectation of success. In addition, in view of In re Kerkhoven, 205 USPQ 1069 (C.C.P.A. 1980), it is prima facie obvious to combine two or more compositions each of which is taught by prior art to be useful for the same purpose in order to form a third composition that is to be used for the very same purpose. The idea of combining them flows logically from their having been individually taught in prior art, thus claims that requires no more than mixing together two or three conventional herbicides set forth prima facie obvious subject matter.
It would have been obvious to one skilled in the art before the effective filing date of the invention to use the teachings of Hacker et al. and use a weight ratio of (A):(B) of 25:1 to 1:25 as a matter of experimentation and optimization. Hacker et al. teach the weight ratios of (A):(B) is in a range of 1:100 to 100:1, particularly in the range of 1:50 to 50:1. One of ordinary skill in the art would have been motivated to adjust the weight ratio of (A):(B) to any weight ratio that falls within the range of 1:100 to 100:1, which .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.
 Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDRIAE M HOLT/Examiner, Art Unit 1616                                                                                                                                                                                                        
/SUE X LIU/Supervisory Patent Examiner, Art Unit 1616